 '202DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, therefore, that the units sought by the Petitioner inCases Nos. 20-RC-965 and 20-RC-1012 are not at the present timeappropriate, and shall for that reason dismiss the petitions in those,cases."OrderIT IS HEREBYORDERED that all the petitions herein be, and they here-by are,dismissed.8In view of our disposition herein, it is not necessary to pass upon the remaining issuesraised by the parties..SELLERSMANUFACTURINGCOMPANY, INCORPORATEDandTEXTILEWORKERS UNION OF AMERICA,C. I.0.,PETITIONER.CaseNo.34-RC-e41.February 12, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Miles J. McCormick, hear-ing officer.The hearing officer's rulings made at. the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.SellersManufacturing Company, Incorporated, the Employernamed herein, and hereinafter called Sellers,' and National Process-ing Company, hereinafter called National, are jointly and severallyengaged in commerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of Sellers .23.A question affecting commerce exists concerning the representa-tion of employees of Sellers and National within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenanceemployees at Sellers' cotton yarn plant at Saxapahaw, North Carolina.1The name of Sellers appears herein as amended at the hearing.2 At the hearing, Sellers offered to prove, and moved to dismiss the petition on the ground,that the Congress of Industrial Organizations, with which the Petitioner is affiliated, hadnot complied with the filing requirements of Section 9 of the Act.The hearing officer re-jected the offer of proof and reserved ruling on the motion to dismiss for the Board.Forreasonsset forth inJ.H. Rutter-Rex Manufacturing Co., Inc.,90 NLRB 130, we sustainthe hearing officer's rejection of the offer of proof and deny the motion to dismiss. It maybe added that the Board's records show that the Congress of Industrial Organizations wasin compliancewith the filing requirements of the Act at the time the petition herein wasfiled and iscurrentlyin compliance.93 NLRB No. 29. SELLERS MANUFACTURING COMPANY, INCORPORATED203Sellers contends that the unit appropriate for production and main-tenance employees at its plant should I also include production andmaintenance employees at National's quilling plant at Burlington,North Carolina.Sellers,with approximately 350 employees, is engaged in thespinning, mercerizing, quilling, and winding of cotton yarn.About15 miles distant from Seller's plant, National, with 10 to 12 employees,is engaged in quilling yarn for Sellers.3National does only suchquilling as is beyond Sellers' capacity, and does no work for anyother concern.Yarn is carried back and forth between the plantsby truck.Sellers does National's office work, and owns virtually allits capital stock.The corporations have the same directors andofficers, except vice presidents.Hiring is done at each plant.Em-ployees transfer from one plant to the other during slack periods.Sellers' and National's employees have the same general employeebenefits in accordance with a single labor policy applying to bothplants, and are under the over-all supervision of Sellers' generalsuperintendent.Because of the virtually complete integration of the operations andfunctions of Sellers and National, the common ownership and control,and the common interests and supervision of employees, we find thatSellers and National constitute a single employer within the meaningof Section 2 (2) of the Act, and that their employees constitute asingle appropriate unit for the purposes of collective bargaining.'We find that all production and maintenance employees of Sellersand National at their Saxapahaw and Burlington, North Carolina,plants, respectively, excluding the time-study man,5 and the recep-tionist, payroll clerks, and other office clerical employees,6 and guardsand supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.Because the Petitioner has made an adequate showing of interestamong employees in the broader unit herein found appropriate, weshall direct an election among these employees. If, however, the3As noted above, Selleis also does quilling.4Sidney F. Pearlman and William J. Pearlman, d/b/a South Georgia Pecan ShellingCompany, et at.,85 NLRB 591, and cases cited therein5No special factors appear in the instant case which would warrant a deviation from theBoard's general policy of excluding time-study employees from production and maintenanceunitsSouthern Desk Company,92 NLRB No 137,Ingersoll Milling Machine Company,78 NLRB 535.OThe Employer would exclude only confidential office clerical employees. In manu-facturing plants, we do not, however, Under established Board policy, include office clericalemployees in production and maintenance units.Because the receptionist and the payrollclerks,who work in Sellers' office under other supervision, are primarily office clericalemployees, we exclude them as such from the production and maintenance unit.South-ern Desk Company, supra; Consolidated Electrical Products, Not Incorporated, et at.,71 NLRB 360,Southland Manufacturing Company,91 NLRB No. 38. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner does not wish to participate in an election at this time, itmay withdraw its petition filed in' this proceeding upon notice tothat effect given to the Regional Director in writing within ten (10)days from the date of the Direction of Election.[Text of Direction of Election omitted from publication in thisvolume.]7Sunshine Broadcasting Company,et al,83 NLRB 1244SLATER SYSTEM, INC.andLOCAL103,INTERNATIONAL UNION OFELECTRICAL, RADIO AND MACHINEWORKERS,CIO,PETITIONER.Case No. 4-RC-9939. February 12, 1951.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,' a hearing was held before Harold Summers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated is powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor contends that a current collective bargainingagreement between it and the Employer is a bar to this proceeding.The Petitioner asserts that the contract is not a bar because,inter alia,a schism in the Intervenor's membership creates a doubt concerningits continued representation of the Employer's employees.The Em-ployer is neutral.The Petitioner's claim of schism is based upon the following facts.In 1939, the Intervenor was certified as bargaining representative ofthe production and maintenance employees of Radio Corporation ofAmerica, at its Camden, New Jersey, plant.1 In 1940, the Intervenor1For the reasons given in paragraph 3, below,the motion of the Intervenor,United Elec-trical,Radio and Machine Workers of America and its Local 103, herein called UE, todismiss the petition is deniedThe Petitioner'smotion to incorporate in this record thoseparts of the record in Case No 5-RC-461 (RadioCorporation of America(Victor Divi-sion)),89 NLRB 699,which deal with the attempt of RCA Camden members of the UEto disaffiliate from the UE is granted2RCA. (Victor Division),19 NLIIB 24.93 NLRB No. 28.